EXHIBIT 10.11

 



February 21, 2020

 

Urban-gro, Inc.

1751 Panorama Point, Unit G,

Lafayette, CO 80026


Attention: Brad Nattrass


Dear Mr. Nattrass,

 

Re: Credit facility in favour of Urban-gro, Inc. (the “Borrower”) granted by
Bridging Finance Inc. as agent (the “Agent”) for various lenders which may
include itself (such lenders from time to time the “Lenders”).

The Agent is pleased to offer the credit facility described in this letter
agreement (this “Agreement”) subject to the terms and conditions set forth
herein including, without limitation, the satisfactory completion of the due
diligence items described in the “Conditions Precedent” Section of this
Agreement. Unless otherwise indicated, all amounts are expressed in Canadian
currency. All capitalized terms not otherwise defined in the body of this
Agreement shall have the meanings ascribed thereto in Schedule “A”.

 

 Borrower:The Borrower (as defined above)     Guarantors:URBAN-GRO CANADA
TECHNOLOGIES INC. (“Urban-Gro Canada”) and Impact Engineering, Inc. (“Impact”
and together with Urban-Gro Canada, the “Guarantors”, with the Borrower and the
Guarantors collectively referred to as the “Obligors” and each individually as
an “Obligor”).       Brad Nattrass is also providing a pledge of shares he owns
in the capital stock of the Borrower and a limited recourse personal guarantee,
with recourse limited the cost of enforcement plus the greater of $2,700,000 and
the value of such pledged shares (the “Limited Guarantee and Pledge”). In such
capacity Brad Nattrass is referred to as the “Personal Guarantor”.    
Facilities:Demand revolving loan of up to $5,400,000 (the “Maximum Revolver
Amount”), based on the lending formula described below (the “Revolving
Facility”) and a term loan in the amount of $2,700,000 (the “Term Loan” with the
Revolving Facility and the Term Loan collectively referred to as the
“Facilities”). For greater certainty, despite the descriptor “Term Loan” the
Term Loan shall be due on the Maturity Date (as defined below), that is the
earlier of demand and the date that is twelve (12) months from the Closing Date.
     Lending Formula for Revolving Facility: The Revolving Facility shall be
made available to the Borrower in an amount not to exceed the result of the
following formula: (the “Loan Availability”):    

 

 

 

 



 1 

 

 

  The lending formula will be the aggregate of:

 

a)90% of Insured Accounts Receivable;

b)85% of Investment Grade Receivables;

c)75% of Eligible Accounts Receivable that are not included in (a) and (b)
above;

d)Plus 50% of the cost of Eligible Inventory;

e)Plus the lesser of $4,050,000; and



(i)75% of the uncollected amounts on Eligible Signed Equipment Order Forms
(“EOF”) for equipment systems contracts; plus



 (ii)Plus 85% of uncollected amounts on Eligible Signed Professional Services
Order Forms (“PSOF”) for design contracts;   And provided, for greater
certainty, that no advances will be made on either EOF’s or PSOF’s if they are
also included in the calculation of “a)” through “c)” above or in respect of
Eligible Inventory that forms part of an EOF if included in part “d)” above.

 

   LESS         typical availability reserves in respect of amounts that may
have priority over the Liens or Security of the Lender or Agent, determined from
time to time by the Agent in its sole discretion.         On a Business Day in
each week as determined by the Agent (the “Report Day”), prior to 1:00 p.m. ET,
the Borrower will provide a report (a “Weekly Borrowing Base Report”) to the
Agent (in form and substance satisfactory to the Agent) as well as any other
information that may be reasonably required by the Agent in order to determine
the Loan Availability. The Agent shall, upon receipt of such report, calculate
the then existing Loan Availability.         If at any time, including without
limitation, any Report Day, the amount of the Revolving Facility outstanding
shall exceed the Loan Availability, the Borrower shall immediately repay the
Revolving Facility in the amount of such excess.        Procedure for
Borrowing:Term Loan: Subject to satisfaction of the Conditions Precedent set out
in this Agreement, the Term Loan shall be advanced by the Agent and the Lenders
to the Borrowers in a single advance, anticipated to occur upon satisfaction of
all “Conditions Precedent” set out below.         Revolving Facility: The
Borrower may, on a Report Day, make a written request to the Agent for an
Advance in an amount of no less than $100,000, and the Agent may after receipt
of such request make an Advance to the Borrower in an amount up to the amount of
such requested amount (i) subject to Loan Availability (ii) net of costs, fees,
reimbursements and other amounts due and unpaid to the Agent at such time
pursuant to the section of this Agreement titled “Interest Rate and Fees”, and
(iii) subject to the conditions set out in this Agreement. Any approved request
will be funded within two (2) Business Days of such approval if such request is
approved before 11 a.m. on any Business Day.

 

 

 



 2 

 

 

  Term:The earlier of: (i) demand, and (ii) the Stated Maturity (the “Term”,
with the earlier to occur of such dated referred to as the “Maturity Date”). The
“Stated Maturity” means the date that is twelve (12) months after the Closing
Date (the “Initial Stated Maturity”), provided that subject to the Borrower’s
request (to be made no less than sixty (60) days prior to the Initial Stated
Maturity) and the Agent’s written agreement (which agreement shall be at the
sole and absolute discretion of the Agent) the Stated Maturity may be extended
to the date that is twenty four (24) months after the Closing Date.       
Purpose:The Facilities may be used (i) to pay down on the date of the first
Advance, in their entirety the following loans in respect of which the Borrower
is the borrower thereunder (A) the loan in the principal amount of USD$2,700,000
from Hydrofarm Holdings Group, Inc. plus any other fees, expenses or amounts
owed to Hydrofarm Holdings Group, Inc. up to USD$200,000, (B) the loan in the
principal amount of USD$80,000 from Chris Parks; (C) the loan in the principal
amount of USD$100,000 from David Parks, and (D) the loan in the principal amount
of up to USD$668,250 from GCF Resources, LLC; and (ii) for general working
capital purposes.        Interest Rate and Fees: Interest: Annual rate of Prime
Rate plus 11% per annum calculated on the principal amount of the Facilities
outstanding, accruing daily and compounded monthly, not in advance. Accrued
interest on the outstanding principal amount of the Facilities shall be due and
payable monthly in arrears, on the last Business Day of each month, and on the
Maturity Date.         

For the purpose of this Agreement, whenever interest or a fee to be paid
hereunder is to be calculated on the basis of a year of 365 or 366 days, the
yearly rate of interest or the yearly fee to which the rate or fee determined
pursuant to such calculation is equivalent is the rate or fee so determined
multiplied by the actual number of days in the calendar year of 365 or 366 days
in which the same is to be ascertained and divided by either three hundred and
sixty (360) or such other period of time, as the case may be.

 

Administration Fee: If any Obligor fails to pay any amounts on the day such
amounts are due, or if any Obligor fails to deliver the reports required to be
delivered pursuant to Covenant (xx) of this Agreement, such Obligor shall pay to
the Agent a late administration fee of $100 per day until such date that such
payment has been made or such Obligor has delivered such report, as the case may
be.

 

Commitment Fee. On the date of the first advance under either the Term Loan or
the Revolving Facility, a commitment fee in the amount of $162,000 (the
“Commitment Fee”) shall be fully earned by the Agent and the Lenders,
non-refundable, and payable by the Borrower to Agent in consideration for
structuring the Facilities. The Borrower hereby irrevocably directs the Agent to
use part of the proceeds of the first advance of the Facilities to pay such
Commitment Fee.

 

Administration and Monitoring Fee. Borrower shall pay to the Agent a fully
earned and non-refundable annual administration and monitoring fee in the amount
of $32,400, plus applicable taxes. Such fee shall be payable in monthly
installments of $2,700 (plus applicable taxes) in advance on the date of this
Agreement and on the first day of each month thereafter for as long as any
Obligations remain outstanding.



 

 

 



 3 

 

 

   Expenses: The Borrower shall pay all reasonable fees and expenses (including,
but not limited to, all reasonable due diligence, consultant, field examination
and appraisal costs, all reasonable fees and expenses for outside legal counsel
and other outside professional advisors) incurred by the Agent in connection
with the preparation, registration and ongoing administration of this Agreement
and the Security and with the enforcement of the Agent’s rights and remedies
under this Agreement or the Security, whether or not any amounts are advanced
under this Agreement. If the Agent has paid any expense for which the Agent is
entitled to reimbursement from each Obligor and such expense has not been
deducted from an advance of the Facilities, such expense shall be payable by
each Obligor promptly upon demand for payment and in the event that each Obligor
does not pay such amounts within (5) business days of demand, interest shall
accrue on such expense at the highest rate payable by each Obligor under this
Agreement. All such fees and expenses and interest thereon shall be secured by
the Security whether or not any funds under the Facilities are advanced.



 

Payments:Without limiting the right of the Agent to at any time demand repayment
and subject to and in addition to the requirement for repayment of all
Obligations in full pursuant to this Agreement, interest only at the aforesaid
rate per annum, calculated daily and compounded and payable monthly, not in
advance, shall be due and payable in arrears by 3:00pm on the first Business Day
of each and every month during the Term. Without limiting the other payment
obligations in this Agreement, all then outstanding principal and other
Obligations shall be due and payable on the Maturity Date.

 

Prepayment:The Term Loan may be prepaid in full or partially at any time without
any fee, premium or penalty after the six month anniversary of the first Advance
under the Term Loan provided that the Borrower shall deliver an irrevocable
prepayment notice to the Agent (the “Prepayment Notice”) sixty (60) days prior
to the proposed prepayment date (the “Prepayment Date”) setting forth the amount
being prepaid (the “Prepayment Amount”) and provided that the Borrower pays the
full Prepayment Amount on the Prepayment Date.       

Should the Borrower wish to prepay the Term Facility in full or partially, at
any time without having to provide the Agent with the required sixty (60) days
prior notice, the Borrower shall pay to the Agent an amount calculated in
accordance with the formula set out below and which shall be due and payable as
of the date the prepayment is made (“Advance Notice Fee”):

 

I/365 x (60 – N) x M

 

Where:

 

I = the annual interest rate on the Term Facility on the date the Prepayment
Notice was given or, if no Prepayment Notice was given, on the date the
prepayment is made;

 

N = where a Prepayment Notice was given, the number of days between the date the
Prepayment Notice is given and the date of prepayment, provided that if no
Prepayment Notice was given, N shall equal 0; and

 

M = the Prepayment Amount, including any proportionate interest and other fees
owing, on the date the Prepayment Notice was given or, if no Prepayment Notice
was given, on the date the prepayment is made.

 



 

 

 



 4 

 

 



   

In the event that the Prepayment Amount is not paid in full on the Prepayment
Date, then the Agent shall have the option, in its discretion, to declare and
consider the Prepayment Notice to be null and void such that any prepayment
shall thereafter only be permitted by the delivery of a new Prepayment Notice in
compliance with this section.

 

In the event that the Borrower desires to prepay the Term Facility prior to the
six month anniversary of the Advance thereunder the Borrower shall pay to the
Agent an amount calculated in accordance with the formula set out below and
which shall be due and payable as of the date the prepayment is made (the “One
Year Prepayment Amount”):

     



I/365 x (183 – N) x M

 

Where:

 

I = the annual interest rate on the Term Facility on the prepayment date;

 

N = the number of days between the Advance under the Term Facility and the
prepayment date; and

 

M = the prepayment amount, including any proportionate interest and other fees
owing, on the date the prepayment is made.

 

For greater certainty, the fees referenced in this “Prepayment” section shall
not be payable by the Borrower as a result of any demand made by the Agent under
this Agreement, except where such demand is made by the Agent following the
occurrence and during the continuance of an Event of Default.

 

For greater certainty, the Borrower may use the Revolving Facility by borrowing,
repaying and re-borrowing amounts under the Revolving Facility in whole or in
part, from time to time, without any fees, premiums, penalties, or advance
notice required to be given to the Lender.

 



 

Conditions

Precedent:

The availability of the Facilities at any time, and from time to time, is
subject to and conditional upon the following conditions:

 

(i)satisfactory completion of initial due diligence and, in the case of the
second or subsequent advance, any further required due diligence, including the
Agent’s review of the operations of each Obligor and its business and financial
plans;

 

(ii)satisfactory completion of the Agent’s legal due diligence;

 

(iii)receipt of a duly executed copy of this Agreement and the Security, in form
and substance satisfactory to the Agent and its legal counsel, registered as
required to perfect and maintain the security interests created thereby and such
certificates, authorizations, resolutions and legal opinions as the Agent may
reasonably require including one or more opinions from each Obligor’s counsel
with respect to status and the due authorization, execution, delivery, validity
and enforceability of this Agreement and the Security;

 

 

 

 



 5 

 

 

(iv)the discharge or subordination of any and all existing security against each
Obligor as may be reasonably required by the Agent;

 

(v)payment of all fees due and owing to the Agent hereunder;

 

(vi)delivery of such financial and other information or documents relating to
each Obligor as the Agent may reasonably require;

 

(vii)the Agent being reasonably satisfied that there has been no material
deterioration in the financial condition of any Obligor;

 

(viii)no event shall have occurred and be continuing and no circumstance shall
exist which has not been waived, which constitutes an event of default in
respect of any material commitment, agreement or any other instrument to which
any Obligor is a party or is otherwise bound, entitling any other party thereto
to accelerate the maturity of amounts of principal owing thereunder or terminate
any such material commitment, agreement or instrument which would have a
Material Adverse Effect upon any Obligor; and

 

(ix)no event that constitutes, or with notice or loss of time or both, would
constitute an Event of Default shall have occurred and be continuing.

 

    Each of the following is a condition precedent to any subsequent advance to
be made hereunder:

 

(i)all of the conditions precedent contained in this Agreement shall have been
satisfied or waived by the Agent and shall as at the time of the making of the
subsequent advance in question continue to be satisfied or waived by the Agent;

 

(ii)all of the representations and warranties of each Obligor herein are true
and correct in all material respects on and as of the date of such subsequent
Advance as though made on and as of such date other than those representations
and warranties which relate to a specific date which shall continue to be true
as of such date;

 

(iii)no event or condition has occurred and is continuing, or would result from
such Advance, which constitutes or which, with notice, lapse of time, or both,
would constitute a breach of any material covenant or other material term or
condition of this Agreement or the Security;

 

 

 

 



 6 

 

 

(iv)such borrowing will not violate any Applicable Law (which for the purposes
of this Agreement means, with respect to any person, property, transaction or
event, all present or future statutes, regulations, rules, orders, codes,
treaties, conventions, judgments, awards, determinations and decrees of any
governmental, regulatory, fiscal or monetary body or court of competent
jurisdiction, in each case, having the force of law in any applicable
jurisdiction then in effect) other than any violation that would not reasonably
be expected to have a Material Adverse Effect;

 

(v)no Event of Default shall have occurred; and

 

(vi)no other event shall have occurred that, in the Agent's sole discretion,
acting reasonably, would have a Material Adverse Effect on any Obligor.

 

   

The making of an Advance hereunder without the fulfillment of one or more
conditions set forth in this Agreement shall not constitute a waiver of any such
condition, and the Agent reserves the right to require fulfillment of such
condition in connection with any subsequent Advance.

 

Nothing in this Agreement creates a legally binding obligation on the Agent to
advance any amount under any of the Facilities at any time unless the Agent is
completely satisfied in its sole discretion, acting reasonably, that each
Obligor is in compliance with every provision of this Agreement and that no fact
exists or event has occurred which changes the manner in which the Agent
previously evaluated the risks inherent in advancing amounts to the Borrower
under any of the Facilities, whether or not the Agent was or should have been
aware of such facts or events differently at any time.

 

  Representations and Warranties:



Each Obligor represents and warrants to the Agent and the Lenders (each of which
representations and warranties shall survive the execution and delivery of this
Agreement, and save and except for any representation and warranty given as at a
specific date, shall be deemed to be repeated, and shall remain true and
completed at the time of each advance of any of the Facilities made pursuant to
this Agreement) as follows:

 

(i)in respect of the Borrower and Impact such corporations are duly incorporated
and validly existing under laws of the State of Colorado, and are duly
registered or qualified to carry on business pursuant to the laws of such state
and any other jurisdiction where they may carry on business;

 

(ii)in respect of Urban-Gro Canada, such corporation is duly incorporated and
validly existing under laws of the province of British Columbia, and is duly
registered or qualified to carry on business pursuant to the laws of such
province and any other jurisdiction where it may carry on business;

 

(iii)Schedule “B” provides a true and complete listing of the following in
respect of each of the Obligors: (A) the jurisdictions in which each Obligor is
organized and qualified to do business, or (B) the locations where each Obligor
has tangible personal property with a book value greater than US$100,000, (C)
the chief executive office of each Obligor; and (D) each name (within the
meaning of Section 9-503 of the Code) used by the Obligors in the previous five
(5) years;

 

 

 

 



 7 

 

 

(iv)no Obligor has any Subsidiaries that is not an Obligor, where “Subsidiaries”
means respect to any person: (i) any corporation of which an aggregate of more
than 50% of the outstanding shares having ordinary voting power to elect a
majority of the board of directors of such corporation (irrespective of whether,
at the time, shares of any other class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time, directly or indirectly, owned legally or beneficially by such person
and/or one or more Subsidiaries of such person, or with respect to which any
such person has the right to vote or designate the vote of 50% or more of such
shares whether by proxy, agreement, operation of law or otherwise; and (ii) any
partnership or limited liability company in which such person or one or more
Subsidiaries of such person has an equity interest (whether in the form of
voting or participation in profits or capital contribution) of more than 50% or
of which any such person is a general partner or manager or may exercise the
powers of a general partner or manager;

 

(v)after giving effect to the transactions contemplated hereby, the
capitalization of each Obligor and its respective Subsidiaries is as set forth
on Schedule “C”. All outstanding capital stock listed therein has been duly
authorized and validly issued and is fully paid and non-assessable and free and
clear of all Liens other than Permitted Encumbrances. The issuance of the
foregoing capital stock is not and has not been subject to preemptive rights in
favour of any person other than such rights that have been waived and will not
result in the issuance of any additional capital stock of any Obligor or the
triggering of any anti-dilution or similar rights contained in their respective
charter documents or any options, warrants, debentures or other securities or
agreements of any Obligor or any Subsidiary of an Obligor (other than in each
case to the Agent). Other than as set out on Schedule “C”, on the date of this
Agreement, there will be no outstanding securities convertible into or
exchangeable for capital stock of any Obligor or any Subsidiary of an Obligor or
options, warrants (other than to the Agent) or other rights to purchase or
subscribe for capital stock of any Obligor or any Subsidiary of an Obligor, or
contracts, commitments, agreements, understandings or arrangements of any kind
to which any Obligor or any Subsidiary of an Obligor is a party relating to the
issuance of any capital stock of any Obligor or any Subsidiary of an Obligor, or
any such convertible or exchangeable securities or any such options, warrants or
rights. On the date of this Agreement no Obligor nor any Subsidiary of an
Obligor has any obligation, whether mandatory or at the option of any other
person, at any time to redeem or repurchase any capital stock of any Obligor or
any Subsidiary of an Obligor, pursuant to the terms of their respective charter
documents or otherwise;

 

(vi)the execution, delivery and performance by each Obligor of this Agreement
has been duly authorized by all necessary actions and does not violate the
constating documents or any Applicable Laws or material agreements to which such
Obligor is subject or by which it is bound;

 

(vii)no Obligor is in material violation or breach of or in material default
with respect to, complying with any provision of any material contract,
agreement, instrument, lease, license, concession, arrangement or understanding
to which it is a party (collectively, “Material Agreements”), and each such
Material Agreement is in full force and effect and is the legal, valid and
binding obligation of such Obligor, enforceable as to such party in accordance
with its terms (subject to applicable bankruptcy, insolvency and other laws
affecting the enforceability of creditors' rights generally and to general
equitable principles), excluding any violation, breach or default that has not
had and would not reasonably be expected to have a Material Adverse Effect on
any Obligor. Each Obligor has performed in all material respects all obligations
required to have been performed under such Material Agreements through the date
hereof. No Obligor is in violation or breach of, or in default with respect to,
any term of its certificate of incorporation, applicable bylaws or other
constating documents, excluding any violation, breach or default that has not
had and would not reasonably be expected to have a Material Adverse Effect on
any Obligor. No third party is in default under any agreement, contract or other
instrument, document or agreement to which an Obligor is a party, which default
would or could have a Material Adverse Effect on such Obligor;

 

 

 

 



 8 

 

 

(viii)no Obligor is in default in the performance or observance of any
obligation with respect to any order, writ, injunction or decree of any court of
any federal, provincial, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign and
there exists no condition, event or act which constitutes, nor which after
notice, the lapse of time or both, would constitute, a default under any of the
foregoing, in each case that would reasonably be expected to have a Material
Adverse Effect on any Obligor. Upon the execution of this Agreement, no Obligor
will be in breach of any term of any of the Credit Documents nor will any Event
of Default be presently occurring;

 

(ix)no Obligor nor any Subsidiary of an Obligor is a party to any collective
bargaining agreement and as of the date of this Agreement, to the knowledge of
the Obligors, there is no organizing activity involving any Obligor by any
labour union or group of employees;

 

(x)Within the five-consecutive-year period immediately preceding the first day
of the year in which the date of this Agreement occurs no Obligor, and no ERISA
Affiliate of any Obligor has contributed to, or has any actual or contingent,
direct or indirect, liability in respect of, any Plan (other than, for greater
certainty, Plans maintained by the Government of Canada or any Government of a
Province of Canada to which the Borrower is obligated to contribute under any
applicable law). No ERISA Event has occurred or is reasonably expected to occur.
No Pension Event has occurred or is continuing.

 

(xi)each Obligor is in compliance with the (a) Trading with the Enemy Act, as
amended, and each of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any other
enabling legislation or executive order relating thereto, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT Act (Title III of Pub. L. 107-56, signed into
law October 26, 2001)) (the "Patriot Act");

 

(xii)no Obligor nor any of its Subsidiaries is in violation of any of the
country or list based economic and trade sanctions administered and enforced by
OFAC or Canadian Anti-Terrorism Laws. No Obligor nor any of its Subsidiaries (a)
is a Sanctioned Person or a Sanctioned Entity, (b) has assets located in
Sanctioned Entities, (c) derives revenues from investments in, or transactions
with Sanctioned Persons or Sanctioned Entities, or (d) engages in any dealing or
transactions prohibited by Canadian Anti-Terrorism Laws.

 

(xiii)there is no claim, action, prosecution or other proceeding of any kind
pending or threatened against any Obligor or any of its assets or properties
before any court or administrative agency which relates to any non-compliance
with any Applicable Law which, if adversely determined, would have a Material
Adverse Effect upon such Obligor, and there are no circumstances of which any
Obligor is aware which might give rise to any such proceeding;

 

 

 

 



 9 

 

 

(xiv)no Obligor has received any notice of any violation of, or noncompliance
with, any federal, provincial, state, local or foreign laws, ordinances,
regulations or orders (including, without limitation, those relating to all
applicable federal, provincial, state and local insurance laws, rules and
regulations, environmental protection, occupational safety and health and other
labour laws, drug laws, securities laws, corrupt practices laws, anti-bribery or
anti-corruption laws, equal employment opportunity, consumer protection, credit
reporting, "truth-in-lending," and warranties and trade practices) ("Notice of
Violation") applicable to their respective businesses, the violation of, or
noncompliance with which, could reasonably be expected to have a Material
Adverse Effect on any Obligor, and no Obligor knows of any facts or set of
circumstances which, to its knowledge, would give rise to such a notice. Each
Obligor has all licenses and permits and other governmental certificates,
authorizations and permits and approvals, (collectively, "Governmental
Licenses") required by every federal, provincial, state and local Governmental
Authority or other regulatory body for the operation of their businesses as
currently conducted and the use of its properties where the failure to obtain or
possess such Governmental License would reasonably be expected to have a
Material Adverse Effect on any Obligor. The Governmental Licenses are in full
force and effect and, no violations are or have been recorded in respect of any
Governmental License and no proceeding is pending or threatened to revoke or
limit any part thereof;

 

(xv)no officer or director of any Obligor is a party to, or subject to the
provisions of, any order, writ, injunction, judgment or decree of any court or
Governmental Authority that has had or would reasonably be expected to have a
Material Adverse Effect on any Obligor.

 

(xvi)each Obligor has good and marketable title to all of its properties and
assets, free and clear of any Encumbrances other than Permitted Encumbrances,
other than as may be provided for herein;

 

(xvii)each real property location owned, leased or occupied by or otherwise in
the charge, management or control of each Obligor (the “Real Property”) is
maintained free of material contamination that is required by the applicable
Environmental Laws to be removed, remediated or mitigated; (b) no Obligor is
subject to any Environmental Liabilities or, to any Obligor’s knowledge,
potential Environmental Liabilities, in excess of US$100,000 in the aggregate
(c) no notice has been received by any Obligor identifying it as a “potentially
responsible party” or otherwise identifying it as a potentially liable party or
requesting information under the EPA or analogous federal, state, or provincial
laws, in each case, to the extent applicable, and to the knowledge of any
Obligor, there are no facts, circumstances or conditions that may result in any
Obligor being identified as a “potentially responsible party” under the EPA or
analogous federal, state, or provincial laws, in each case, to the extent
applicable; and (d) each Obligor has provided to Agent copies of all existing
environmental reports, reviews and audits and all written information pertaining
to actual or potential Environmental Liabilities, in each case relating to each
Real Property location.

 

(xviii)the assets and properties of each of the Obligors are insured against all
risks customarily insured against by persons owning, leasing or operating
similar properties and assets in the localities where such properties or assets
are located, through insurance policies all of which are in full force and
effect. Each Obligor is insured against all claims relating to its activities to
the same extent that the risks of such claims are customarily insured against by
persons or entities involved in similar activities. Each of the insurance
policies referred to in this section is issued by an insurer of recognized
responsibility, and no Obligor has received any notice or threat of the
cancellation or non-renewal of any such policy;

 

 

 

 



 10 

 

 

(xix)each Obligor is in compliance with all Applicable Laws (where failure to
comply could reasonably be expected to result in a Material Adverse Effect)
respecting employment and employment practices, terms and conditions of
employment and wages and hours and, there are no pending investigations
involving any of them by any domestic or foreign governmental agency responsible
for the enforcement of such Applicable Laws. There is no unfair labour practice
charge or complaint against any Obligor pending before any labour board or
tribunal, or any strike, picketing, boycott, dispute, slowdown or stoppage
pending or threatened against or involving them or any predecessor entities. No
collective bargaining agreement or modification thereof is currently being
negotiated by any Obligor and no labour dispute with the employees of any of
them exists, or is imminent;

 

(xx)no shareholder, officer or director of any Obligor nor any “affiliate” or
“associate” of such persons (as such terms are defined in the rules and
regulations promulgated under the Securities Act (Ontario) (or equivalent
legislation of another Canadian province or territory) (herein, a “Related
Party”) is a party to any agreement with any Obligor on terms less favourable
than could reasonably be expected to be obtained through ordinary course
negotiations with arm’s length parties, or which would require public disclosure
in accordance with applicable securities laws, including, without limitation,
any contract, agreement or other arrangement providing for the rental of real or
personal property from, or otherwise requiring payments not in the ordinary
course of business to, any Related Party (any such agreement an “Affiliate
Transaction”) other than the contracts, agreements, and documents with Related
Parties set out in Schedule “D” hereof (collectively, the “Related Party
Contracts”). No employee of any Obligor or any Related Party is indebted to any
other Obligor and no Obligor is indebted to any of its employees;

 

(xxi)each Obligor is Solvent and no Obligor will be rendered not Solvent by the
execution and delivery of any of the Credit Documents to which it is a party;

 

(xxii)no Obligor has created, incurred, assumed, or suffered to exist any
hedging agreement, including without limitation any present or future swap,
hedging, foreign exchange or other derivative transaction;

 

(xxiii)no event has occurred which constitutes, or which, with notice, lapse of
time, or both, would constitute, an Event of Default, a breach of any material
covenant or other material term or condition of this Agreement or any of the
Security given in connection therewith;

 

(xxiv)no Obligor has any debt for borrowed money or has guaranteed the
obligations of others in respect of debt for borrowed money, other than (i)
debts and guarantees to or in favour of the Agent, (ii) other indebtedness as is
set out in Schedule “E” hereto, or (iii) unsecured indebtedness between the
Obligors,(collectively the ”Permitted Debt”);

 

(xxv)no Obligor is an "investment company", or a company "controlled" by a
"registered investment company" or a "principal underwriter" of a "registered
investment company", within the meaning of the Investment Company Act of 1940,
as amended;

 

 

 

 



 11 

 

 

(xxvi)each Obligor has filed all tax returns which were required to be filed by
it, if any, paid or made provision for payment of all taxes and potential prior
ranking claims (including interest and penalties) which are due and payable, if
any and provided adequate reserves for payment of any tax, the payment of which
is being contested, if any;

 

(xxvii)there does not exist any taxable years for which any Obligor’s tax
returns are currently being audited by the Canada Revenue Agency, the Internal
Revenue Service or any other applicable Governmental Authority and no
assessments or threatened assessments in connection with such audit, or
otherwise are currently outstanding;

 

(xxviii)each Obligor’s obligation to complete this transaction is not dependent
upon any condition whatsoever, and that Agent and the Lenders assume no
obligation to assist the Obligors to complete the transaction in any way, except
to make available any of the Facilities in accordance with the terms of this
Agreement.

 

  Covenants: Each Obligor covenants and agrees with the Agent, while this
Agreement is in effect to:

 

(i)pay all sums of money when due hereunder or arising from this Agreement or
the other Credit Documents;

 

(ii)provide the Agent with prompt written notice of any event which constitutes,
or which, with notice, lapse of time, or both, would constitute an Event of
Default, a breach of any material covenant or other material term or condition
of this Agreement or of any Credit Document;

 

(iii)use the proceeds of the Facilities for the purposes provided for herein;

 

(iv)no Obligor shall make, or permit the making of a Restricted Payment save and
except for payments made when no Event of Default has occurred or would occur as
a result of making the Restricted Payment;

 

(v)no Obligor, or capital stock of an Obligor, will be subject to a
shareholders’ agreement;

 

(vi)continue to carry on business in the nature of or related to the business
transacted by such Obligor prior to the date hereof (and not any other business)
in the name and for the account of such Obligor;

 

(vii)keep and maintain books of account and other accounting records in
accordance with GAAP;

 

(viii)the Borrower shall use commercially reasonable efforts to enter into a
blocked account agreement in respect of its operating account (#100010287988)
with Alpine Bank (the “Collection Account”) within 60 days of the date hereof on
the applicable depositary bank’s standard form, and on terms acceptable to the
Agent. At all times after such 60th day, the amount on deposit in all accounts
of all of the Obligors not controlled by the Agent through a blocked account
agreement satisfactory to the Agent, shall not exceed US$100,000 in the
aggregate. At all times, all collections of the Borrower shall be promptly
deposited into the Collection Account;

 

 

 

 



 12 

 

 

(ix)not sell, transfer, convey, lease or otherwise dispose of any Collateral, or
permit any reorganization or Change of Control of any Obligor, except for
Permitted Dispositions, unless in each case consented to by the Agent in
advance, “Permitted Dispositions” means in respect of any Collateral of the
Obligors, (i) sales of inventory in the ordinary course of business, (ii) sales
of obsolete, immaterial, worn-out or surplus assets (but not intellectual
property) no longer used or usable in the business of each Obligor, (iii)
leases, subleases, nonexclusive licenses or nonexclusive sublicenses of real or
personal property in the ordinary course of business, in each case subject to
the Encumbrances granted under the Credit Documents, and (iv) dispositions of
Collateral (other than intellectual property) in the ordinary course of business
to the extent that (a) such Collateral is exchanged for credit against the
purchase price of similar replacement property, or (b) the proceeds of such
disposition are promptly applied to the purchase price of such replacement
property and, in each case, so long as the Agent has an Encumbrance with respect
to such replacement property with the same priority as the Encumbrance of the
Agent with respect to the Collateral disposed of;

 

(x)not purchase or redeem its shares or otherwise reduce its capital;

 

(xi)not be party to a Plan (other than, for greater certainty, any Plans
maintained by the Government of Canada or any Government of a Province of Canada
to which the Borrower is obligated to contribute under any applicable law);

 

(xii)form, or otherwise have a Subsidiary, other than a Subsidiary that is an
Obligor;

 

(xiii)not repay any shareholders’ loans, interest thereon or share capital,
unless otherwise permitted pursuant to the terms of a written intercreditor
agreement, or subordination agreement to which the Agent is a signatory;

 

(xiv)not make loans or advances (excluding for greater certainty, salaries and
bonuses in the ordinary course of business and consistent with prior practice
(which shall not be funded from the sale of assets) to shareholders, directors,
officers or any other related or associated party);

 

(xv)no Obligor shall own any real property without the prior written consent of
the Agent;

 

(xvi)not enter into any Affiliate Transaction (other than any Related Party
Contracts) without the prior written consent of the Agent, such consent not to
be unreasonably withheld;

 

(xvii)permit the Agent or its representatives (including the cost consultant of
the Agent), at any time and from time to time with such frequency as the Agent,
in its sole discretion, may reasonably require, during business hours, to visit
and inspect the Obligor’s premises, properties, and assets and to examine and
obtain copies of each Obligor’s records or other information and discuss each
Obligor’s affairs with the auditors, counsel and other professional advisors of
such Obligor all at the expense of the Borrower; provided, however, that if no
Event of Default shall have occurred and be continuing no more than 4 such
visits and/or inspections, in the aggregate in any calendar year shall be at the
cost of the Borrower;

 

 

 

 



 13 

 

 

 (xviii) forthwith notify the Agent of the particulars of any occurrence which
constitutes an Event of Default hereunder or of any action, suit or proceeding,
pending or to the Obligor's knowledge threatened against the Obligor where the
potential liability to the Obligors, as a whole, exceeds US$250,000;    
(xix)each Obligor: (i) shall comply in all material respects with all applicable
Environmental Laws and environmental permits; (ii) shall notify Agent in writing
promptly if and when it becomes aware of any Release, on, at, in, under, above,
to, from or about any of its Real Property; and (iii) shall promptly forward to
Agent a copy of any order, notice, permit, application, or any communication or
report received by it or any other Obligor in connection with any such Release.

 

(xx)in a form and manner prescribed by the Agent (which may include by fax
and/or e-mail), deliver to the Agent the following, signed by a senior officer
of each Obligor:

 

(a)monthly, by the thirtieth (30th) day of each calendar month, with respect to
the prior month internally prepared financial statements for the most recent
month just ended and internally prepared financial statements for the year to
date;

 

(b)monthly bank statements for all bank accounts of each Obligor within 5 (five)
days of its month-end;

 

(c)annually, no later than 30 days prior to the end of the Borrower’s financial
year, financial and business projections for the following financial year
prepared on a consolidated basis;

 

(d)annually, within 120 days of the Borrower's financial year end in respect of
the preceding financial year, audited financial statements of the Borrower
prepared on a consolidated basis and in accordance with GAAP, without
qualification by an independent qualified accounting firm acceptable to the
Agent; and such additional financial information with respect to Borrower as and
when requested by the Agent; provided that in the event that the foregoing
reporting does not meet the requirements of the Agent in its discretion, acting
reasonably, the Agent and the Borrower agree to discuss any additional
requirements of the Agent with a view to agreeing as to any further reporting
desired by the Agent.

 

(xxi)file all tax returns which each Obligor must file from time to time, to pay
or make provision for payment of all taxes (including interest and penalties)
and other potential preferred claims which are or will become due and payable
and to provide adequate reserves for the payment of any tax, the payment of
which is being contested;

 



  (xxii) not grant, create, assume or suffer to exist any mortgage, charge,
Lien, pledge, security interest, including a purchase money security interest,
or other Encumbrance affecting any of the Obligor’s properties (including the
Real Property), assets or other rights except for Permitted Encumbrances;

 

 

 

 



 14 

 

 

 (xxiii) not grant a loan or make an investment in or provide financial
assistance to a third party by way of a suretyship, guarantee or otherwise
(other than in favour of the Agent);     (xxiv)not, without the prior written
consent of the Agent, incur any indebtedness other than trade payables in the
ordinary course of its business and other than Permitted Debt, with indebtedness
in this context including without limitation (i) debt for borrowed money or for
the deferred purchase price of property or services (including reimbursement and
all other obligations with respect to surety bonds, letters of credit and
bankers’ acceptances, whether or not matured) (ii) all obligations evidenced by
notes, bonds, debentures or similar instruments; (iii) all indebtedness created
or arising under any conditional sale or other title retention agreements with
respect to property acquired by such Obligor (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property); (iv) all capital lease
obligations or purchase money security interests in an aggregate amount not to
exceed US$100,000 and (v) all guarantees of the indebtedness of others;

 

(xxv)not change its name, merge, amalgamate or otherwise enter into any other
form of business combination with any other entity without the prior written
consent of the Agent;

 

(xxvi)not permit any of the information in Schedules “B”, “C”,”D”, “E”, “F” or
“G” to this Agreement to be untrue at any time and if given from time to time,
without giving the Agent no less than 15 days prior notice of any changes
required to be made to such Schedule to make such schedules true;

 

(xxvii)keep each Obligor’s assets fully insured against such perils and in such
manner as would be customarily insured by companies carrying on a similar
business or owning similar assets, including the standard mortgage endorsement
and naming the Agent as first loss payee (with respect to property insurance)
and as an additional insured with respect to liability insurance, and to ensure
all assets secured by the Security are in existence and in the possession and
control of the applicable Obligor;

 

(xxviii)comply with all Applicable Laws (where the failure to do so could
reasonably be expected to result in a Material Adverse Effect) and to advise the
Agent promptly of any action, requests or violation notices received from any
government or regulatory authority concerning any Obligor’s operations; and to
indemnify and hold the Agent and the Lenders harmless from all liability of loss
as a result of any non-compliance with such Applicable Laws;

 

(xxix)each Obligor shall, at all times, be in compliance with the (a) Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (b) the Patriot Act. No part of the proceeds of the loans
made hereunder will be used by any Obligor or any of its Affiliates, directly or
indirectly, (a) for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended or (b) , to finance any
investments or activities in, or make any payments to, a Sanctioned Person or a
Sanctioned Entity;

 

 

 

 



 15 

 

 

(xxx)at no time will the aggregate book value of all inventory of the Obligors
at all locations others than those locations owed by an Obligor, or in respect
of which the Agent is party to an enforceable landlord waiver in respect of such
location, exceed US$100,000.      (xxxi) no part of the proceeds of the
Facilities will be used by any Obligor to purchase or carry any "margin stock"
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System as now and from time to time hereafter in effect or to extend
credit to others for the purpose of purchasing or carrying any such "margin
stock" or to reduce or retire any indebtedness incurred for any such purpose. No
Obligor nor any of their subsidiaries are engaged principally or as one of its
important activities in the business of extending credit for the purpose of
purchasing or carrying any such "margin stock".

 

Security and other Requirements:As general and continuing security for the
performance by each Obligor of all of its obligations, present and future, to
the Agent, including, without limitation, the repayment of advances granted
hereunder and the payment of interest, fees and any other amounts provided for
hereunder and under the security documents, each Obligor undertakes to grant to
the Agent and to maintain at all times the following security in form
satisfactory to the Agent (the “Security”), in accordance with the forms in use
by the Agent or as prepared by its solicitors:

 

(i)a General Security Agreement, on the Agent’s form signed by each Obligor
constituting a first ranking security interest in all personal property of such
Obligor;

 

(ii)a postponement and subordination of all loans extended to any Obligor by any
directors, officers, shareholders, non-arms’ length creditors (including without
limitation Cloud9 Support Inc.) and related parties, to include a postponement
of the right to receive any payments of both principal and interest under such
loans;

 

(iii)evidence that the Obligors have the insurance required pursuant to the
terms of this Agreement, and that the Agent has been added as a loss payee or an
additional insured as required pursuant to this Agreement;

 

(iv)assignment of insurance of each Obligor with loss payable to the Agent;

 

(v)a landlord waiver on form satisfactory to the Agent in respect of 1751
Panorama Point, Lafayette, CO 80026;

 

(vi)the Limited Guarantee and Pledge together with the shares being pledged
pursuant thereto;

 

(vii)such other security as may be reasonably required by the Agent.

 

 

 

 



 16 

 

 

  Events of Default: Without limiting any other rights of the Agent and the
Lenders under this Agreement, including a right to accelerate and demand
repayment on demand at any time at the sole and absolute discretion of the Agent
whether or not an Event of Default has occurred, if any one or more of the
following events (an “Event of Default”) has occurred and is continuing:

 

(i)any Obligor shall fail to make or pay any monetary obligation under this
Agreement or any other Credit Document when and as the same shall become due and
payable, and such failure remains unremedied for a period of three (3) Business
Days;

 

(ii)any Obligor shall fail to observe or perform any non-monetary obligation or
provision of this Agreement or any other Credit Document and such failure
remains unremedied for ten (10) days following such failure and provided that
such ten (10) day cure period shall not apply if (A) such breach or failure is
not capable of being cured, or, in the discretion of the Agent is not reasonably
likely be able to be cured in such ten (10) day period or (B) the Borrower did
not promptly give notice of such breach or default to the Agent in accordance
with the terms of this Agreement;

 

(iii)any Obligor is in default under the terms of any other contracts or
agreements where such default could reasonably be expected to result in a
Material Adverse Effect;

 

(iv)any Obligor is in default after any applicable grace period under the
material terms of any other material agreement in respect of debt for borrowed
money in excess of the principal amount of US$250,000;

 

(v)the Agent receives from any Guarantor or any Personal Guarantor a notice
proposing to terminate, limit or otherwise modify such Guarantor’s liability
under its guarantee of the Borrower’s Obligations;

 

(vi)a Pension Event or an ERISA Event shall have occurred that, alone or
together with any other Pension Event or ERISA Events that have occurred, in the
opinion of Agent, could give rise to a Material Adverse Effect or could result
in any Lien or any liability on the part of the Agent or any Lender;

 

(vii)any Obligor ceases or threatens to cease to carry on business in the
ordinary course (other than any reduction in operations or cessation of
operations by any Obligor during any period of construction or retrofit), or as
conducted at the time of this Agreement;

 

(viii)any default or failure by an Obligor to make any payment of wages, or
other monetary remuneration payable by such Obligor to its employees under the
terms of any contract of employment, unless the Obligor, in good faith, disputes
the requirement to make to such payment, or unless the aggregate amount of such
payments does not exceed US$100,000 in any fiscal year;

 

(ix)any default or failure by any Obligor to keep current all amounts owing to
parties other than the Agent who, in the Agent’s sole opinion, acting
reasonably, have or could have a security interest, trust or deemed trust in the
property, assets, or undertaking of an Obligor, senior in priority to the
security interest of the Agent;

 

 

 

 



 17 

 

 

(x)if any representation or warranty made or deemed to have been made herein or
in any certificate (including any information certificate), statement, report,
financial statement or the Security provided for herein or associated with this
Agreement shall be materially false or inaccurate when made or deemed to have
been made and, if the circumstances giving rise to the incorrect representation
or warranty are capable of modification or rectification (such that, thereafter
the representation or warranty would be correct), the representation or warranty
remains uncorrected for a period of ten (10) days;

 

(xi)if, in the reasonable opinion of the Agent, there is a Material Adverse
Change in respect of any Obligor;

 

(xii)any Obligor is unable to pay its debts as such debts become due;

 

(xiii)any judgment or award, or series of judgements or awards are made against
one or more Obligors in excess of US$250,000 in the aggregate, in respect of
which there is not an appeal or proceeding for review being diligently pursued
in good faith and adequate provision has been not made on the books of such
Obligor and which judgement is not covered by insurance; or

 

(xiv)there shall be commenced against any Obligor litigation seeking or
effecting any seizure (whether in execution or otherwise), attachment,
execution, distraint or similar process against all or any substantial part of
its assets which remain unreleased or undismissed for sixty (60) consecutive
days, unless within such sixty (60) days, any seizure or taking possession of
any property of such Obligor shall have occurred; or any creditor (other than
Agent or the Lenders) takes possession of all or any substantial part of the
assets of any Obligor; or any creditor (other than the Agent or the Lenders)
enforces or gives notice of its intention to enforce or gives prior notice with
respect to the exercise of any of its hypothecary or other rights under any
Liens granted to it by or over all or any substantial part of any assets of any
Obligor; or any custodian, receiver, interim receiver, liquidator, assignee,
trustee, monitor, sequestrator or similar official is appointed in respect of
any Obligor or takes possession of all or any substantial part of the assets of
any Obligor, or any Obligor commits an "act of bankruptcy" (as defined under the
relevant provisions of the Bankruptcy and Insolvency Act (Canada)), becomes
insolvent or shall have concealed, removed or permitted to be concealed or
removed, all or any substantial part of its property with intent to hinder,
delay or defraud any of its creditors or make or suffer a transfer of any of its
property or the incurring of an obligation which may be fraudulent, reviewable
or the object of any proceedings under any applicable bankruptcy or insolvency
legislation, creditor protection legislation or other similar laws; or

 

 

 

 



 18 

 

 

(xv)a petition, proposal, notice of intention to file a proposal, case or
proceeding shall have been commenced involuntarily against any Obligor in a
court having competent jurisdiction seeking a declaration, judgment, decree,
order or other relief: (i) under the Bankruptcy and Insolvency Act (Canada),
Companies’ Creditor Arrangement Act (Canada) or any other applicable federal,
provincial, state or foreign bankruptcy or other law providing for suspension of
operations or reorganization of debts or relief of debtors, and seeking either
(x) the appointment of a custodian, receiver, interim receiver, liquidator,
assignee, trustee, monitor or sequestrator (or similar official) for such Person
or of any substantial part of its properties, or (y) the reorganization or
winding-up or liquidation of the affairs of any such person, and such proposal,
case or proceeding shall remain undismissed or unstayed for thirty (30)
consecutive days or such court shall enter a declaration, judgment, decree or
order granting the relief sought in such case or proceeding; or (ii)
invalidating or denying any person's right, power, or competence to enter into
or perform any of its obligations under any Credit Document or invalidating or
denying the validity or enforceability of this Agreement or any other Credit
Document or any action taken hereunder or thereunder; or

 

(xvi)any Obligor shall: (i) commence any petition, proposal, notice of intention
to file a proposal, case, proceeding or other action under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, suspension of operations, conservatorship or relief
of debtors, seeking to have an order for relief entered with respect to it or
seeking appointment of a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) for it or any substantial part of its
properties; (ii) make a general assignment for the benefit of creditors; (iii)
consent to or take any action in furtherance of, or, indicating its consent to,
approval of, or acquiescence in, any of the acts set forth in paragraphs (xiv),
(xv) or (xvi) of this Section entitled “Events of Default” or clauses (i) or
(ii) of this paragraph (xvi); or (iv) shall admit in writing its inability to,
or shall be generally unable to, pay its debts as such debts become due;

 

   

then, in such event, the Agent may, by written notice to the Borrower declare
all monies outstanding under the Facilities to be immediately due and payable,
except that in respect of any Event of Default listed in part (xv) and (xvi),
the Obligations shall become immediately due and payable (and any obligation of
the Agent and the Lenders to make further loan or advance available under the
Facilities, if not previously terminated, shall immediately be terminated)
without declaration, notice or demand by the Agent. Upon receipt of such written
notice (if any is required), each Obligor shall immediately pay to the Agent all
monies outstanding under the Facilities and all other obligations of each
Obligor to the Agent in connection with the Facilities under this Agreement. The
Agent may enforce its rights to realize upon its Security and retain an amount
sufficient to secure the Agent for each Obligor’s Obligations to the Agent.

 

Nothing contained in this section shall limit any right of the Agent under this
Agreement to demand payment of the Facilities at any time.





 

Evidence of

Indebtedness:

The Agent shall maintain records evidencing the Facilities. The Agent shall
record the principal amount of the Facilities, the payment of principal and
interest on account of the Facilities, and all other amounts becoming due to the
Agent or the Lenders under this Agreement.

 



    The Agent's accounts and records constitute, in the absence of manifest
error, prima facie evidence of the indebtedness of the Borrower to the Agent and
the Lenders pursuant to this Agreement.

 

 

 

 



 19 

 

 



  Fees and Expenses: Each Obligor jointly and severally agrees to pay or
reimburse the Agent and the Lenders for all costs and expenses (including the
fees and expenses of all counsel, advisors, consultants (including environmental
and management consultants), field examiners, appraisers and auditors retained
in connection therewith), incurred in connection with: (a) the preparation,
negotiation, execution, delivery, performance and enforcement of the Credit
Documents and the preservation of any rights thereunder; (b) collection,
including deficiency collections; (c) the forwarding to any Obligor or any other
person on behalf of any Obligor by Agent of the proceeds of any of the
Facilities; (d) any amendment, waiver or other modification with respect to any
Credit Document or advice in connection with the administration of the
Facilities or the rights thereunder; (e) any litigation, dispute, suit,
proceeding or action (whether instituted by or between any combination of the
Agent, any Lender, an Obligor, any Personal Guarantor or any other Person), and
an appeal or review thereof, in any way relating to the Collateral, any Credit
Document, or any action taken or any other agreements to be executed or
delivered in connection therewith, whether as a party, witness or otherwise; and
(f) any effort to: (i) monitor the Facilities (ii) evaluate, observe or assess
any Obligor or any Personal Guarantor or the affairs of any such Person; and
(iii) verify, protect, evaluate, assess, appraise, collect, sell, liquidate or
otherwise dispose of the Collateral.

 

Indemnity:Each Obligor jointly and severally agree to indemnify and hold the
Agent and the Lenders, and their respective employees, officers, directors,
professional advisors and agents (each, an “Indemnified Person”), harmless from
and against any and all suits, actions, proceedings, claims, damages, losses,
liabilities and reasonable expenses of any kind or nature whatsoever (including
reasonable legal fees and disbursements and other costs of investigation or
defence, including those incurred upon any appeal) which may be instituted or
asserted against or incurred by any such Indemnified Person as the result of any
breach of any representation or warranty, covenant or agreement of the Borrower
or any other Obligor, or any Personal Guarantor in this Agreement or any other
Credit Document, including without limitation, Environmental Liabilities, the
failure to make payment when due of amounts owing pursuant to this Agreement or
any other Credit Document, on the due date thereof (whether at the scheduled
maturity, by acceleration or otherwise) or any legal, administrative or other
actions (including, without limitation, actions brought by any holders of equity
or indebtedness of the Borrower or any Obligor or derivative actions brought by
any Person claiming through or in such borrower’s or any such Obligor’s name),
proceedings or investigations (whether formal or informal), or written threats
thereof, based upon, relating to or arising out of the Credit Documents, the
transactions contemplated thereby, or any Indemnified person’s role therein or
in the transaction contemplated thereby, including any and all product
liabilities, Environmental Liabilities, taxes and reasonable legal costs and
expenses arising out of or incurred in connection with any dispute between or
among any parties to any of the Credit Documents (collectively, “Indemnified
Liabilities”), except to the extent that any such Indemnified Liability is
finally determined by a court of competent jurisdiction to have resulted from
such Indemnified Person’s gross negligence or wilful misconduct; provided,
further, that if and to the extent that such indemnification is unenforceable
for any reason, the Obligors shall make the maximum contribution to the payment
and satisfaction of such Indemnified Liabilities which shall be permissible
under Applicable Laws. In connection with the obligation of the Obligors to
indemnify for expenses as set forth above, the Obligors further agree, upon
presentation of appropriate invoices, to reimburse each Indemnified Person for
all such expenses (including, without limitation, reasonable fees, disbursements
and other charges of counsel and costs of investigation incurred by an
Indemnified Person in connection with any Indemnified Liabilities) as they are
incurred by such Indemnified Person. The provisions of this Section entitled
“Indemnities” shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Facilities, the expiration or termination of the Facilities or the termination
of this Agreement or any provision hereof.

 

 

 

 



 20 

 

 

Confidentiality:Each Obligor agrees to keep all of the information and terms
related to this Agreement confidential. In particular, the existence of this
Agreement or the discussions surrounding this Agreement cannot be disclosed to
any party, including other creditors, without the Agent’s prior written consent
(other than to the Obligors and legal counsel and advisors of the Obligors).

 

Submission to

Jurisdiction

Each Obligor hereby consents and agrees that the courts located in Toronto,
Ontario shall have non-exclusive jurisdiction to hear and determine any claims
or disputes between an Obligor and the Agent or any Lender pertaining to this
Agreement or any of the other Credit Documents or to any matter arising out of
or related to this Agreement or any of the other Credit Documents; that nothing
in this Agreement shall be deemed or operate to preclude the Agent or any Lender
from bringing suit or taking other legal action in any other jurisdiction to
collect the Obligations, to realize on the Collateral or any other security for
the Obligations, or to enforce a judgment or other court order in favour of the
Agent or any Lender as the case may be. Each Obligor expressly submits and
consents in advance to such jurisdiction in any action or suit commenced in any
such court, and such Obligor hereby waives any objection which they may have
based upon lack of personal jurisdiction, improper venue or forum non
conveniens. Each Obligor hereby waives personal service of the summons,
complaint and other process issued in any such action or suit and agree that
service of such summons, complaint and other process may be made by registered
or certified mail addressed to such Obligor at the address set forth in Schedule
B of this Agreement and that service so made shall be deemed completed upon the
earlier of such Obligor’s actual receipt thereof (or refusal) or three (3)
Business Days after deposit in the mail, proper postage prepaid.

 

    THE PARTIES HERETO WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR
PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR
OTHERWISE BETWEEN ANY OBLIGOR AND THE AGENT AND/OR ANY LENDER ARISING OUT OF,
CONNECTED WITH, RELATED OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN
THEM IN CONNECTION WITH THE CREDIT DOCUMENTS OR THE TRANSACTIONS RELATED
THERETO.



 

  Judgement Currency: If for the purpose of obtaining judgment in any court it
is necessary to convert an amount due hereunder in the currency in which it is
due (the “Original Currency”) into another currency (the “Second Currency”), the
rate of exchange applied shall be that at which, in accordance with its normal
banking procedures, the Agent could purchase, the Original Currency with the
Second Currency on the date two (2) Business Days preceding that on which
judgment is given. Each Obligor agrees that its obligation in respect of any
Original Currency due from it hereunder shall, notwithstanding any judgment or
payment in such other currency, be discharged only to the extent that, on the
Business Day following the date Agent receives payment of any sum so adjudged to
be due hereunder in the Second Currency, Agent may, in accordance with normal
banking procedures, purchase the Original Currency with the amount of the Second
Currency so paid; and if the amount of the Original Currency so purchased or
could have been so purchased is less than the amount originally due in the
Original Currency, Obligor jointly and severally agrees as a separate obligation
and notwithstanding any such payment or judgment to indemnify the Agent and the
Lenders against such loss. The term “rate of exchange” in this Section means the
spot rate at which the Agent, in accordance with normal practices, is able on
the relevant date to purchase the Original Currency with the Second Currency,
and includes any premium and costs of exchange payable in connection with such
purchase.

 

 

 



 21 

 

 

  General:

Credit: Each Obligor authorizes the Agent, hereinafter, to obtain such factual
and investigative information regarding each Obligor from others as permitted by
law, to furnish other consumer credit grantors and credit bureaus such
information. The Agent, after completing credit investigations, which it will
make from time to time concerning each Obligor, must in its absolute discretion
be satisfied with all information obtained, prior to any advance being made
under the Facilities.

 

   

Each Obligor further authorizes any financial institution, creditor, tax
authority, employer or any other person, including any public entity, holding
information concerning such Obligor or its assets, including any financial
information or information with respect to any undertaking or suretyship given
by such Obligor to supply such information to the Agent in order to verify the
accuracy of all information furnished or to be furnished from time to time to
the Agent and to ensure the solvency of such Obligor at all times.

 

Non-Merger: The provisions of this Agreement shall not merge with any of the
Security, but shall continue in full force and effect for the benefit of the
parties hereto. In the event of an inconsistency between this Agreement and
other Credit Document, including the Security, the provisions of this Agreement
shall prevail.

 

Further Assurances and Documentation: Each Obligor shall do all things and
execute all documents deemed necessary or appropriate by the Agent for the
purposes of giving full force and effect to the terms, conditions, undertakings
hereof and the Security granted or to be granted hereunder.

 

Severability: If any provisions of this Agreement is or becomes prohibited or
unenforceable in any jurisdiction, such prohibition or unenforceability shall
not invalidate or render unenforceable the provision concerned in any other
jurisdiction nor shall it invalidate, affect or impair any of the remaining
provisions of this Agreement.

 

    Marketing: The Agent shall be permitted to use the name of any Obligor and
the amount of the Facilities for advertising purposes.

 



    Governing Law: This Agreement and all agreements arising hereinafter shall,
unless be deemed to have been made and accepted in the City of Toronto, Ontario
and construed in accordance with and be governed by the laws of the Province of
Ontario and the federal laws of Canada applicable therein.

 



    Counterparts: This Agreement, the Security and all other Credit Documents
arising hereinafter may be executed in any number of separate counterparts by
any one or more of the parties thereto, and all of such counterparts taken
together shall constitute one and the same instrument. Delivery by any party of
an executed counterpart of this Agreement by telecopier, PDF or by other
electronic means shall be as effective as delivery of a manually executed
counterpart of such party.

 



    Survival: All covenants, agreements, representations and warranties made by
the Obligors in the Credit Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Credit Document shall be considered to have been relied upon by the Agent
and the Lenders and shall survive the execution and delivery of the Credit
Documents and any advances of the Facilities, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the Agent
may have notice or knowledge of any Event of Default or incorrect representation
or warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of, or any accrued interest or
any other Obligation under this Agreement is outstanding and unpaid and so long
as the Facilities have not expired or been terminated.

 

 

 

 



 22 

 

 

    Notice: Except as otherwise provided herein, whenever any notice, demand,
request or other communication shall or may be given to or served upon any party
by any other party, or whenever any party desires to give or serve upon any
other party any communication with respect to this Agreement, each such
communication shall be in writing and shall be deemed to have been validly
served, given or delivered: (a) upon the earlier of actual receipt (or refusal
thereof) and three (3) Business Days after deposit in the mail, registered or
certified mail, return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by telecopy, e-mail or other similar facsimile or
electronic transmission (with such telecopy, e-mail or facsimile promptly
confirmed by delivery of a copy by personal delivery or mail as otherwise
provided in this paragraph) or (c) one (1) Business Day after deposit with a
reputable overnight courier with all charges prepaid; or (d) when
hand-delivered, all of which shall be addressed to the party to be notified and
sent to the address or facsimile number indicated on the first page of this
Agreement, in respect of each Obligor, and to Bridging Finance Inc., Attn:
Graham Marr or David Sharpe, 77 King Street West Suite 2925, P.O. Box 322,
Toronto ON M5K 1K7, Canada or to such other address (or facsimile number) as may
be substituted by notice given as herein provided.

 



    Assignment and Syndication: This Agreement when accepted and any commitment
to advance, if issued, and the Security in furtherance thereof or any warrant or
right may be assigned by the Agent or any Lender as the case may be, or monies
required to be advanced may be syndicated by the Agent from time to time. Any
Lender may assign or grant participations in all or part of this Agreement or in
its interest in the Facilities made hereunder with notice to the Borrower but
without any Obligor’s consent; provided that an Event of Default shall have
occurred and be continuing at such time. For greater certainty, if an Event of
Default has not occurred, a Lender or the Agent shall not be permitted to assign
or grant participation in all or part of this Agreement or in its interest in
the Facilities without prior written consent from the Obligors except that any
assignment to or participation by any Person that is an Affiliate of the Agent
or otherwise under common ownership or management of the Agent or its Affiliates
shall not be prohibited or require the consent of any Obligor at any time
provided that the Agent gives prior written notice to the Obligor of such
assignment or participation. No Obligor may assign or transfer all or any part
of its rights or obligations under this Agreement, any such transfer or
assignment being null and void insofar as the Agent or any Lender is concerned
and rendering any balance then outstanding under the Facilities immediately due
and payable at the option of the Agent. Any information provided to any
syndicate members shall be communicated to the members on a confidential basis
and shall be maintained by the syndicate members on a confidential basis and
used by them solely in connection with the Facilities.

 



    Joint and Several: Where more than one person is liable as an Obligor for
any obligation under this Agreement, then the liability of each such person for
such obligation is joint and several with each other such person.

 

    Time: Time shall be of the essence in all provisions of this Agreement.

 

 

 

 

 

 23 

 

 

    Whole Agreement, Amendments and Waiver: This Agreement, the Security and any
other written agreement delivered pursuant to or referred to in this Agreement
constitute the whole and entire agreement between the parties in respect of the
Facilities. There are no verbal agreements, undertakings or representations in
connection with the Facilities. No amendment or waiver of any provision of this
Agreement will be effective unless it is in writing signed by each Obligor and
the Agent. No failure or delay on the part of the Agent in exercising any right
or power hereunder or under any of the Security shall operate as a waiver
thereon. No course of conduct by the Agent will give rise to any reasonable
expectation which is in any way inconsistent with the terms and conditions of
this Agreement and the Security or the Agent’s rights thereunder.

 

    Conflicts/Paramountcy: In the event of a conflict in or between the
provisions of this Agreement and the provisions of any other Credit Document
then, notwithstanding anything contained in such other Credit Document, the
provisions of this Agreement will prevail and the provisions of such other
Credit Document will be deemed to be amended to the extent necessary to
eliminate such conflict. If any act or omission is expressly prohibited under a
Credit Document (other than this Agreement) but this Agreement does not
expressly permit such act or omission, or if any act is expressly required to be
performed under a Credit Document (other than this Agreement) but this Agreement
does not expressly relieve the applicable Obligor from such performance, such
circumstance shall not constitute a conflict in or between the provisions of
this Agreement and the provisions of such Credit Document. For greater
certainty, the existence of a particular representation, warranty, covenant or
other provision in any Credit Document which is not contained in this Agreement
shall not be deemed to be a conflict or inconsistency, and that particular
representation, warranty, covenant or other provision in the other Credit
Document shall continue to apply.

 

[THIS REST OF THIS PAGE IS INTENTIONALLY BLANK. SIGNATURE PAGE FOLLOWS]

 

 

 

 

 

 

 



 24 

 

 

 

If the terms and conditions of this Agreement are acceptable to you, please sign
in the space indicated below and return the signed copy of this Agreement to us.
Acceptance may also be effected by facsimile or scanned transmission and in
counterpart.

 

We thank you for allowing us the opportunity to provide you with this Agreement.

 

Yours truly,

 

BRIDGING FINANCE INC. as Agent, and as Lender

 

Per: /s/ Signature                                      

Name:

Title:

 

 

 

I have authority to bind the Corporation.

 

ACCEPTANCE

 

Each of the undersigned hereby accepts this Agreement as of the first date
written on the first page of this Agreement.

 

URBAN-GRO, INC.

 

Per:  /s/ signature                                                   
Name:
Title:

 

 

I/We have authority to bind the Corporation. 

 

 

URBAN-GRO CANADA TECHNOLOGIES INC.

 

Per:  /s/ signature                                                   
Name:
Title:

 

 

I/We have authority to bind the Corporation.

 

 

IMPACT ENGINEERING, INC.

 

 

Per:  /s/ signature                                                   

Name:
Title:

 

 

I/We have authority to bind the Corporation

 



 25 

 

 

Schedule A
Definitions

 

In addition to terms defined elsewhere in this Agreement, the following terms
shall have the following meanings:

 

(a)“Accounts” shall mean with respect to obligations of an account debtor
domiciled in Canada all “accounts,” as such term is defined in the PPSA, and
with respect to obligations of any account debtor domiciled in the United States
of America, an “Account” as such term is defined in the UCC.

 

(b)“Advance” means an advance by the Lender to the Borrower pursuant to any
Facility under this Agreement.

 

(c)“Affiliate” means an “affiliate” or “associate” of the subject person or
persons (as such terms are defined in the rules and regulations promulgated
under the Securities Act (Ontario)

 

(d)“Applicable Laws” means, with respect to any person, property, transaction or
event, all present or future statutes, regulations, rules, orders, codes,
treaties, conventions, judgments, awards, determinations and decrees of any
governmental, regulatory, fiscal or monetary body or court of competent
jurisdiction, in each case, having the force of law in any applicable
jurisdiction.

 

(e)“BIA” shall mean the Bankruptcy and Insolvency Act (Canada), and any
successor act or statute, as in effect from time to time or at any time.

 

(f)“Business Day” means any day other than a Saturday or a Sunday or any other
day on which banks are closed for business in Toronto.

 

(g)“Canadian Anti-Terrorism Laws” shall mean all laws of Canada, or any
province, territory or political subdivision thereof relating to the prevention
of money laundering and terrorist financing including without limitation the
Criminal Code (Canada), the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada), the United Nations Suppression of Terrorism Regulations
and the Anti-terrorism Act (Canada) and all regulations and orders made
thereunder

 

(h)“Canadian Dollars”, “CAD$” or “$” shall mean the lawful currency of Canada.

 

(i)“Collateral” means all of the Obligors’ real and personal property.

 

(j)“Change of Control” means an event whereby any person or group of persons
acting jointly or in concert (within the meaning of such phase in the Securities
Act (Ontario)) shall beneficially own or control, directly or indirectly, equity
interests in the capital of an Obligor which have or represent more than 51% of
the votes that may be cast to elect the directors or other persons charged with
the management and direction of such Obligor.

 

(k)“Closing Date” means the date of this Agreement.

 

 

 

 



 26 

 

 

(l)“Code” means the Internal Revenue Code.

 

(m)“Common Purchase Order Eligibility Criteria” means:

 

  (i) The full payment in respect of such equipment or services, as the case may
be is required to made by the customer to the Borrower no later than six (6)
months after the date of such order form;

 

(ii)The equipment or services being sold by the Borrower is of a type that is
typically sold by the Borrower in its ordinary course of business;

 

(iii)The purchaser of such equipment or services is a third party and not an
Affiliate of any Obligor;

 

(iv)The purchase of equipment or services set out in the purchase order is a
valid and binding contractual obligation of the purchaser;

 

(v)The terms and conditions set out in such purchase order are on the Borrower’s
standard terms and conditions which are consistent with the standards of the
industry of the Borrower generally;

 

(vi)The customer is a resident of Canada or the United States or, if not a
natural person has its principal place of business and head office in Canada or
the United States;

 

(vii)The customer is not a federal, state or provincial government or a
political subdivision thereof, unless the Agent has agreed to the contrary in
writing;

 

(viii)No default has occurred in respect of the purchase order, including
without limitation on account of delays in delivery of the subject equipment or
services;

 

(ix)The Borrower does not have knowledge, or would reasonably be expected to
have knowledge that the customer is unlikely to pay less than 95% of invoiced
amount set out in such purchase order within six months of the date of purchase
order for any reason, including without limitation on account of
creditworthiness of the customer, attempts to terminate or repudiate the
agreement, or expressed dissatisfaction with the equipment or services;

 

(x)The Borrower does not have knowledge, or would reasonably be expected to have
knowledge that it will be unable to satisfy one or more material terms in such
purchase order;

 

(xi)The underlying customer has not prepaid any amount owing to the Borrower in
respect of such purchase order that has not been specifically disclosed in
writing to the Agent;

 

(xii)The Borrower has not agreed to discount the amount payable by the Customer
to the Borrower initially set out in the purchase order; and

 

 

 

 



 27 

 

 

(xiii)If the purchase order in not in compliance with all of the above criteria,
it is otherwise agreed to by the Agent in writing.

 

(n)“Credit Document” means this Agreement, the Security, and all other security
agreements, hypothecs, mortgages, documents, instruments, certificates, and
notices at any time delivered by any person (other than the Agent and its
affiliates) in connection with any of the foregoing, as the same may be amended,
modified, restated or replaced from time to time.

 

(o)“Eligible Accounts Receivable” has the meaning ascribed thereto in Schedule
“H”.

 

(p)“Eligible Inventory” shall mean as at the date of determination, all
Inventory of the Borrower that;

 

(i)is not subject to any Encumbrances other than (i) Permitted Encumbrances
which are in favour of the Agent or have been subordinated on terms satisfactory
to the Agent to Encumbrances in favour of the Agent or which otherwise rank in
priority behind the Encumbrances in favour of Agent;

 

(ii)is located on premises owned or operated by an Obligor and located on
premises with respect to which the Agent has received a landlord, bailee or
mortgagee letter acceptable in form and substance to the Agent or, in the sole
discretion of the Agent, in respect of which the Agent has established an
appropriate reserve;

 

(iii)is of good and merchantable quality, free from any defects and is not
obsolete, unsalable, shopworn, damaged, unfit for further processing or of
substandard quality, in Agent’s good faith credit judgment;

 

(iv)does not consist of: (i) discontinued items, (ii) slow-moving or excess
items, or (iii) used items held for resale;

 

(v)meets all standards imposed by any Governmental Authority, including with
respect to its production, acquisition or importation (as the case may be);

 

(vi)is not placed by the Borrower on consignment or held by the Borrower on
consignment from another Person;

 

(vii)is not held for storage by or on behalf of any Obligor;

 

(viii)does not meet or violate any warranty, representation or covenant
contained in this Agreement or any other Credit Document;

 

(ix)does not require the consent of any Person for the completion or
manufacture, sale or other disposition of such Inventory by Agent and such
completion, manufacture or sale does not constitute a breach or default under
any contract or agreement to which any Obligor is a party or to which such
Inventory is or may become subject;

 

(x)is not subject to unpaid suppliers’ repossession rights; and

 

(q)is otherwise acceptable in the good faith discretion of the Agent, provided
that, the Agent shall have the right to create and adjust eligibility standards
and related reserves from time to time in its good faith discretion.

 

 

 

 



 28 

 

 

(r)“Eligible Signed Equipment Order Forms” or an “EOF” means a committed
agreement to purchase equipment to be delivered by the Borrower to a customer,
that satisfies all of the Common Purchase Order Eligibility Criteria;

 

(s)“Eligible Signed Professional Services Order Forms” or a “PSOF” means a
committed agreement to purchase services to be delivered by the Borrower to a
customer, that satisfies all of the Common Purchase Order Eligibility Criteria.

 

(t)“Encumbrances” means any mortgage, Lien, pledge, assignment, charge, security
interest, title retention agreement, hypothec, levy, execution, seizure,
attachment, garnishment, right of distress or other claim in respect of property
of any nature or kind whatsoever howsoever arising (whether consensual,
statutory or arising by operation of law or otherwise) and includes arrangements
known as sale and lease-back, sale and buy-back and sale with option to buy-back
or other agreement to sell or give a security interest in and any filing of or
agreement to give any financing statement under the PPSA or UCC (or equivalent
statutes) of any jurisdiction.

 

(u)“Environmental Laws” shall mean all federal, provincial, state, municipal and
local laws, statutes, ordinances, programs, permits, guidance, orders, decrees
and regulations, now or hereafter in effect, and in each case as amended or
supplemented from time to time, and any applicable judicial interpretation
thereof relating to the regulation and protection of human health, safety, the
environment and natural resources (including ambient air, surface water,
groundwater, wetlands, land surface or subsurface strata, wildlife, aquatic
species and vegetation).

 

(v)“Environmental Liabilities” shall mean all liabilities, obligations,
responsibilities, remedial actions, removal costs, losses, damages of whatever
nature, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts and consultants and costs of investigation and
feasibility studies), fines, penalties, sanctions and interest incurred as a
result of any claim, suit, action or demand of whatever nature by any person and
which relate to any health or safety condition regulated under any Environmental
Law, environmental permits or in connection with any Release, threatened
Release, or the presence of a Hazardous Material.

 

(w)“ERISA” means Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

 

(x)“ERISA Affiliate” means an entity whether or not incorporated, that is under
or is deemed to be under common control with an Obligor within the meaning of
ERISA Section 4001 or is part of a group that includes the Borrowers and that is
treated as a single employer under §414 of the Code.

 

(y)"ERISA Event" shall mean any one of the following (a) any "reportable event",
as defined in Section 4043 of ERISA or the regulations issued thereunder with
respect to a Plan (other than an event for which the 30-day notice period is
waived); (b) any failure by any Plan to satisfy the minimum funding standard
(within the meaning of Sections 412 and 430 of the Code or Section 302 of ERISA)
applicable to such Plan, in each case whether or not waived; (c) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA, of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) a determination that any Plan is, or is expected to be, in "at-risk"
status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the
Code); (e) the incurrence by an Obligor or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(f) the receipt by an Obligor or any ERISA Affiliate from the Pension Benefit
Guaranty Corporation or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (g) the incurrence by an Obligor or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (h) the receipt by an Obligor or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from an Obligor or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA, or is in
endangered or critical status, within the meaning of Section 305 of ERISA.

 

 

 



 29 

 

 

(z)“EPA” shall mean the Environmental Protection Act (Ontario) and the similar
laws of Canada and any other province where any Collateral may be located, and
any successor law or statute, as in effect from time to time or at any time.

 

(aa)“FSCO” means the Financial Services Commission of Ontario, or the BC
Financial Services Authority and any person succeeding to the functions thereof
and includes the Superintendent under the PBA and any other public authority
empowered or created by the PBA.

 

(bb)“GAAP” shall mean International Financial Reporting Standards or other
generally accepted accounting principles in Canada or the United States
applicable to any Obligor as in effect from time to time.

 

(cc)"Governmental Authority" means any national or federal government, any
provincial, state, regional, local or other political subdivision thereof with
jurisdiction and any person with jurisdiction exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

(dd)“Hazardous Material” shall mean any substance, material or waste which is
regulated by or forms the basis of liability now or hereafter under, any
Environmental Laws, including any material or substance which is: (i) defined as
a “solid waste,” “hazardous waste,” “hazardous material,” “hazardous substance,”
“extremely hazardous waste,” “restricted hazardous waste,” “pollutant,”
“contaminant,” “hazardous constituent,” “special waste,” “toxic substance” or
other similar term or phrase under any Environmental Laws; (ii) petroleum or any
fraction or by-product thereof, asbestos, polychlorinated biphenyls (PCB’s); or
(iii) any radioactive substance.

 

(ee)“Insured Accounts Receivable” means Eligible Accounts Receivable that are
insured with an insurer which is acceptable to Agent on terms satisfactory to
the Agent in its sole discretion.

 

(ff)“Inventory” shall mean “inventory,” as such term is defined in the PPSA in
respect of inventory in Canada or the UCC in respect of inventory located in the
United States, now or hereafter owned or acquired by any Person, wherever
located.

 

(gg)“Investment Grade Receivables” means Eligible Accounts Receivable that are
payable by an account debtor whose long-term unsecured and unsubordinated
indebtedness has been rated as follows by 2 of the 3 rating agencies below:

 

(a)  S&P: >BBB-

 

(b)  Moody’s: >Baa3

 

(c)  DBRS: ≥ BBB-

 

(hh)"Lien" shall mean, whether based on common law, statute or contract, whether
choate or inchoate, whether or not crystallized or fixed, whether or not for
amounts due or accruing due: (i) any mortgage, security deed or deed of trust,
pledge, hypothecation, assignment, deposit arrangement, lien, charge, claim,
security interest, security title, deemed trust, requirement to pay, easement,
reservation, exception, encroachment, privilege, title exception, garnishment
right, prior claim or encumbrance, or preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any lease or title retention agreement and any financing lease having
substantially the same economic effect as any of the foregoing, and the filing
of, or agreement to give, any financing statement perfecting a security interest
under the PPSA, the UCC or comparable law of any jurisdiction); and (ii) any
rights of repossession or similar right of an unpaid supplier.

 

 

 

 



 30 

 

 

(ii)“Material Adverse Change” means any change, condition or event which, when
considered individually or together with other changes, conditions, events or
occurrences could reasonably be expected to have a Material Adverse Effect.

 

(jj)“Material Adverse Effect” means a material adverse effect on (i) the
business, properties, operations, assets, or condition (financial or otherwise)
of the Obligors (taken as a whole); (ii) on the rights and remedies of the Agent
or the Lenders under this Agreement and the Security; (iii) on the ability of
any Obligor to perform its obligations under this Agreement or any Credit
Document; or (iv) on the legality, validity, binding effect or enforceability of
the Encumbrances created by the Security Agreements.

 

(kk)“Obligations” means all obligations of the Obligors to the Agent or the
Lenders existing from time to time, pursuant to or in connection with this
Agreement (as amended, modified, restated or replaced from time to time) and any
other Credit Documents, including, without limitation any unpaid fees, accrued
and unpaid interest outstanding principal, indemnity obligations and
reimbursement obligations.

 

  (ll) "OFAC" means the Office of Foreign Assets Control of the U.S. Department
of the Treasury.

 

  (mm) “PBA” shall mean the Pension Benefits Act (Ontario), the Pension Benefits
Standards Act (British Columbia) and the similar laws of any other province or
territory of Canada, as in effect from time to time or at any time.

 

(nn)“Pension Event” shall mean: (i) the existence of any unfunded liability or
windup or withdrawal liability, including contingent withdrawal or windup
liability, or any solvency deficiency in respect of any Plan; (ii) the whole or
partial termination or windup of any Plan or occurrence of any act, event or
circumstance which could give rise to the whole or partial termination or windup
of any Plan; (iii) the failure to make any contribution or remittance in respect
of any Plan when due; (iv) the failure to file any report, actuarial valuation,
return, statement or other document, when due, in respect of any Plan; (v) the
existence of any Lien except in respect of current contribution amounts not due
in connection with any Plan; or (vi) the establishment or commencement to
contribute to any Plan not in existence on the date thereof; or any violation
of, or non-compliance with, any of the rules or regulations contained in the
Employee Retirement Income Security Act of 1974 as same may be amended from time
to time;

 

(oo)“person” includes a natural person, a partnership, a joint venture, a trust,
a fund, an unincorporated organization, a company, a corporation, an
association, a government or any department or agency thereof, and any other
incorporated or unincorporated entity.

 



  (pp) “Permitted Debt” has the meaning given to such term in Representation
(xxiv).

 



  (qq) “Permitted Encumbrance” means:

 

(i)Encumbrances for taxes, assessments or governmental charges or levies on its
real property if the same shall not at the time be delinquent or thereafter can
be paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books, so long as such Obligor’s title to, and its right
to use, its Real Property are not materially adversely affected thereby;

 

(ii)Encumbrances imposed by law, such as carriers’, warehousemen’s and
mechanics’ liens and other similar Encumbrances arising in the ordinary course
of business which secure payment of obligations not more than 45 days past due
or which are being contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books, so long as such Obligor’s title to, and its right to use, its real
property are not materially adversely affected thereby;

 

 

 

 



 31 

 

 

(iii)Encumbrances arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation;

 

(iv)Utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character and (ii) minor defects in title, in each
case, which do not materially interfere with the conduct of the Obligors’
business or the utilization thereof in the business of any Obligor;

 

(v)Encumbrances securing the Obligations;

 

(vi)Encumbrances securing capital lease obligations and purchase money
indebtedness permitted by this agreement, provided that (i) such Encumbrances
shall be created substantially simultaneously with the acquisition or lease of
the related asset, (ii) such Encumbrances do not at any time encumber any
property other than the property financed by such indebtedness, (iii) the amount
of indebtedness secured thereby is not increased and

 

  (iv) the principal amount of indebtedness secured by any such Encumbrance
shall at no time exceed one hundred percent (100%) of the original purchase
price of such property at the time it was acquired;

 

(vii)Encumbrances arising out of judgments, attachments or awards not contrary
to Event of Default ‘(xiii)” or securing appeal or other surety bonds relating
to such judgments;

 

(viii)Encumbrances (i) incurred in the ordinary course of business to secure the
performance of tenders, statutory obligations (other than excise taxes), surety,
stay, customs and appeal bonds, statutory bonds, bids, leases, government
contracts, trade contracts, performance and return of money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed money)
or (ii) arising by virtue of deposits made in the ordinary course of business to
secure liability for premiums to insurance carriers;

 

(ix)bankers’ Encumbrances, rights of setoff and other similar Encumbrances
existing solely with respect to cash and cash equivalent investments on deposit
in one or more accounts maintained by any Loan Party or its Subsidiaries, in
each case granted in the ordinary course of business in favor of the bank or
banks with which such accounts are maintained, securing amounts owing to such
bank with respect to cash management and operating account arrangements;

 

(x)the filing of PPSA or UCC financing statements solely as a precautionary
measure in connection with operating leases otherwise permitted hereunder;

 

(xi)Encumbrances existing on the date of this Agreement the details of which are
set out in Schedule “E” hereto;

 

(xii)servitudes, easements, rights-of-way, restrictions and other similar
encumbrances on real property imposed by applicable law or incurred in the
ordinary course of business and encumbrances consisting of zoning or building
restrictions, by-laws, easements, licenses, restrictions on the use of property
or minor defects or imperfections in title thereto which, in the aggregate, are
not material, and which do not in any case materially detract from the value of
the property subject thereto or interfere with the ordinary conduct of the
business of any Obligor;

 

 

 

 



 32 

 

 

(xiii)title defects or irregularities which are of a minor nature and in the
aggregate do not materially impair the use or value of the property subject
thereto;

 

(xiv)the rights reserved to or vested in governmental authorities by statutory
provisions or by the terms of leases, licenses, franchises, grants or permits,
which affect any land, to terminate the leases, licenses, franchises, grants or
permits or to require annual or other periodic payments as a condition of the
continuance thereof;

 

(xv)securities to public utilities or to any municipalities or governmental
authorities or other public authority when required by the utility, municipality
or governmental authorities or other public authority in connection with the
supply of services or utilities to any Loan Party;

 

(xvi)the reservations, limitations, provisos and conditions, if any, expressed
in any original grants from the Crown;

 

(xvii)Encumbrances in respect of operating leases entered into in the ordinary
course of the business of any Obligor; provided that such Encumbrances do not
extended to any other property of any Obligor;

 



  (xviii) any Encumbrances consented to by the Agent and Encumbrances subject to
a subordination or intercreditor agreement which the Agent is a signatory;

 

(rr)“Person” means an individual, sole proprietorship, corporation, limited
liability company, trust, joint venture, association, company, partnership,
institution, public benefit corporation, investment or other fund, Governmental
Authority or other entity, and pronouns have a similarly extended meaning.

 

(ss)“Plan” shall mean any employee pension benefit plan which any Obligor or any
ERISA Affiliate of any Obligor sponsors or maintains or to which it makes or is
making or is required to make contributions, and includes (i) any pension or
benefit plan regulated by the FSCO or similar authority or otherwise subject to
the PBA, (ii) any “multiemployer plan” (as defined in ERISA Section 3(37)); or
(iii) any other employee pension benefit plan subject to the provisions of Title
IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in respect
of which the Obligor or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

(tt)“PPSA” means the Personal Property Security Act (Ontario) as the same may be
amended from time to time.

 

(uu)“Prime Rate” means the annual rate of interest established by The Bank of
Nova Scotia and in effect on such day as the reference rate used to determine
the rate of interest changed on Canadian dollar loans to commercial customers in
Canada and designated by The Bank of Nova Scotia as its Prime Rate.

 

(vv)“Related Party Contracts” means those contracts, agreements and other
documents involving one or more Obligors and referenced in Schedule “D”;

 

  (ww) “Release” shall mean, as to any Obligor, any release, spill, emission,
leaking, pumping, injection, deposit, disposal, discharge, dispersal, dumping,
leaching or migration of Hazardous Materials in the indoor or outdoor
environment by such Person, including the movement of Hazardous Materials
through or in the air, soil, surface water, ground water or property;

 

 

 

 



 33 

 

 

(xx)“Restricted Payment” shall mean: (i) the declaration or payment of any
dividend or the incurrence of any liability to make any other payment or
distribution of cash or other property or assets on or in respect of Borrower’s
or any other Obligor’s capital stock or partnership units; (ii) any payment or
distribution made in respect of any subordinated indebtedness of Borrower or any
other Obligor in violation of any subordination or other agreement made in
favour of Agent, but subject in all cases to the subordination, priority or
intercreditor agreement with Agent; (iii) any payment on account of the
purchase, redemption, defeasance or other retirement of Borrower’s or any other
Obligor’s capital stock (including partnership units) or (iv) debt for borrowed
money owed to the holder of any capital stock of any Obligors, or any other
payment, voluntary prepayment or distribution made in respect thereof, either
directly or indirectly other than: (a) that arising under this Agreement, (b)
remuneration paid to employees, officers and directors in the ordinary course of
business and in amounts consistent with past practice, (c) any amounts and
payments specifically set out in Schedule “D” hereto, and (d) any other amounts
and payments that the Agent may consent to in writing after the date hereof;

 

(yy)“Sanctioned Entity" shall mean (a) a country or a government of a country,
(b) an agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program on the list maintained and published by OFAC and
available at http://www.treas.gov/offices/enforcement/ofac/programs, or as
otherwise published from time to time as such program may be applicable to such
country, agency, organization or person    

 

 

(zz)“Sanctioned Person” means a person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.

 

(aaa)“Solvent” means, with respect to any Obligor, that as of the date of
determination, (a) the sum of such Obligor’s debt and other liabilities
(including contingent liabilities) does not exceed the present fair saleable
value of such Obligor’s present assets as of such date, (b) such Obligor’s
capital is not unreasonably small in relation to its business as contemplated on
such date and reflected in the Projections or with respect to any transaction
contemplated to be undertaken after such date, (c) such Obligor has not incurred
and does not intend to incur, or believe (nor should it reasonably believe) that
it will incur, debts and liabilities (including contingent liabilities) beyond
its ability to pay such debts and liabilities as they become due (whether at
maturity or otherwise) and (d) such Obligor is “solvent” within the meaning
given to that term and similar terms under applicable law relating to
liquidation, administration, conservatorship, bankruptcy, insolvency, assignment
for the benefit of creditors, moratorium, receivership, winding-up, dissolution,
reorganization, restructuring, recapitalization, arrangement or rearrangement,
or other similar debtor relief law from time to time in effect, including
without limitation the Bankruptcy and Insolvency Act (Canada), the Companies’
Creditors Arrangement Act (Canada), the Canada Business Corporations Act
(Canada), the Corporations Act 2001 (Cth), the Bankruptcy Act 1966 (Cth) and the
Bankruptcy Code and applicable laws relating to fraudulent transfers and
conveyances. For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under GAAP).

 

  (bbb) “to the knowledge of” means, with respect to the applicable person, the
current, actual knowledge of such person as to the particular matters stated.

 

  (ccc) “UCC” shall mean the Uniform Commercial Code of the State of Colorado in
effect from time to time.

 

 

 

 



 34 

 

 

  (ddd) “US$” or “USD$” means U.S. dollars.

 

  (eee) “United States” and “U.S.” mean the United States of America.

 

(fff)“WEPPA Claims” means any claims made against each Obligor pursuant to the
Wage Earner Protection Program Act, S.C. 2005, c. 47, s.1, as the same may be
amended, restated or replaced from time to time.

 

  (ggg) "Withdrawal Liability" shall mean liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.





 

 

 

Words importing the singular include the plural thereof and vice versa and words
importing gender include the masculine, feminine and neuter genders.

 

 

 

 

 

 

 

 

 

 35 

 



 

Schedule “B”

Factual Matters Concerning the Obligors

 

 

 

 

 

 

 

 

 

 

 

 

 



 36 

 

 

Schedule “C”
Capitalization

 

 

 

 

 

 

 

 

 

 

 

 

 



 37 

 



 

Schedule “D”

Related Party Contracts and Permitted Restricted Payments

 

 

 

 

 

 

 

 

 

 

 

 

 



 38 

 

 

Schedule “E”
Permitted Debt

 

 

 

 

 

 

 

 

 

 

 

 

 



 39 

 

 

Schedule “F”
Bank Accounts

 

 

 

 

 

 

 

 

 

 

 

 

 



 40 

 

 

Schedule “G”

Permitted Encumbrances

 

 

 

 

 

 

 

 

 

 

 

 

 



 41 

 

 

Schedule “H”

Eligible Receivables

 

“Eligible Accounts Receivable” shall mean as at the date of determination, all
Accounts of the Borrower, except any Account:

 

(a)that does not arise from the sale of goods or the performance of services by
an Obligor in the ordinary course of such Obligor’s business;

 

(b)that does not result from an equipment order or design contract from a client
of an Obligor;

 

(c)where the underlying account debtor has not been credit approved by the
Agent;

 

(d)upon which: (i) Obligor’s right to receive payment is not absolute or is
contingent upon the fulfillment of any condition whatsoever; or (ii) Obligor is
not able to bring suit or otherwise enforce its remedies against the Account
Debtor through judicial process;

 

(e)to the extent of any concessions, offsets (including all deposits received),
deductions, contras, right of returns, chargebacks or understandings with the
account debtor therein that in any way could reasonably be expected to adversely
affect the payment of, or the amount of, such Account;

 

(f)with respect to which an invoice, acceptable to Agent in form and substance,
has not been sent to the account of the debtor;

 

(g)that is not owned by a Obligor or is subject to any right, claim, or interest
of another Person, other than Permitted Encumbrances which are in favour of the
Agent or have been subordinated on terms satisfactory to the Agent to Liens in
favour of Agent or which otherwise rank in priority behind the Liens in favour
of the Agent

 

(h)that arises from a sale to or performance of services for an employee,
director, Affiliate, Subsidiary or shareholder of the Borrower or any other
Obligor, or an entity which has common officers or directors with Borrower or
any other Obligor;

 

(i)that is the obligation of an Account Debtor that is the federal, state or
provincial government or a political subdivision thereof, unless the Agent has
agreed to the contrary in writing;

 

(j)that is the obligation of an Account Debtor located other than in Canada or
the continental United States;

 

(k)that is the obligation of an Account Debtor to whom a Obligor is or may
become liable for goods sold or services rendered by the Account Debtor to a
Obligor, to the extent of the Obligors’ collective liability to such Account
Debtor;

 

(l)that arises with respect to goods which are delivered on a cash-on-delivery
basis or placed on consignment, guaranteed sale or other terms by reason of
which the payment by the Account Debtor may be conditional;

 

(m)that is an obligation for which the total unpaid Accounts of the Account
Debtor exceed 15% (or such other amount as determined by Agent in its
discretion) of the aggregate of all gross Accounts as related to accounts
receivable (excluding any inter-company accounts receivable), to the extent of
such excess;

 

(n)that is not paid within ninety (90) days from its invoice date,

 

 

 

 



 42 

 

 

(o)in respect an invoice, if greater than 50% of the amount of such invoice
remains outstanding on the date that is sixty (60) days from its invoice date,
such invoice shall not be an Eligible Accounts Receivable;

 

(p)that is an obligation of an Account Debtor that has suspended business, made
a general assignment for the benefit of creditors, is unable to pay its debts as
they become due or as to which a petition has been filed (voluntary or
involuntary) under any law relating to bankruptcy, insolvency, reorganization or
relief of debtors;

 

(q)that arises from any bill-and-hold or other sale of goods which remain in a
Obligor’s possession or under a Obligor’s control;

 

(r)as to which Agent’s interest therein is not a first priority perfected
security interest and Lien,

 

(s)to the extent that such Account exceeds any credit limit established by Agent
in Agent’s discretion;

 

(t)as to which any of Obligor’s representations or warranties pertaining to
Accounts are untrue;

 

(u)that represents interest payments, late or finance charges, or service
charges owing to an Obligor;

 

(v)with respect to which the Account Debtor is located in any state of the
United States or province of Canada which requires the filing of a Notice of
Business Activities Report or registration or licensing to carry on business or
similar report, registration or licensing in order to permit an Obligor to seek
judicial enforcement in such state of the United States or province of Canada of
payment of such Account, unless such Obligor has qualified to do business in
such state or has filed a Notice of Business Activities Report or registration
or licensing to carry on business or equivalent report, registration or
licensing for the then current year; or

 

(w)that is not otherwise acceptable in the discretion of the Agent, provided,
that Agent shall have the right to create and adjust eligibility standards and
related reserves from time to time in its good faith discretion.

 

 

 

 

 

 

 

 

 

 

 

 43 

